Citation Nr: 0817873	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  03-15 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a knee disability.

3.  Entitlement to service connection for breast cancer, to 
include status post breast surgery, to include as due to 
undiagnosed illness.

4.  Entitlement to service connection for a thyroid 
disability, to include as due to undiagnosed illness.

5.  Entitlement to an effective date prior to January 17, 
2001, for the grant of service connection for post-traumatic 
stress disorder (PTSD), to include whether there was clear 
and unmistakable error (CUE) in a February 1998 rating 
decision.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from June 1982 to November 
1982, and from December 1990 to April 1991.  She served in 
the Southwest Asia theater of operations from January 1991 to 
March 1991 during the Persian Gulf War.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from April 2002 and April 2003 rating decisions by 
the Baltimore, Maryland, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board in March 2005.

The April 2002 rating decision denied, in pertinent part, 
service connection for right ankle disability, knee 
disability, breast cancer, and thyroid disability.  The April 
2003 rating decision granted service connection for PTSD, 
effective January 17, 2001.

In March 2008 the veteran testified before the undersigned 
Veterans Law Judge in Washington, DC.  Evidence arguably 
pertinent to the matters on appeal was received 
contemporaneously with the veteran's March 2008 Board 
hearing.  The veteran has waived initial RO consideration of 
this evidence.

The Board notes that the claims for service connection for 
knee disability and breast cancer were previously denied by 
rating decisions in February 1998 and December 1999, 
respectively, on the basis of not being well grounded.  These 
matters are being readjudicated under the provisions of 
Section 7b of the Veterans Claims Assistance Act of 2000.  

The issue of entitlement to an effective date prior to 
January 17, 2001, for the grant of service connection for 
PTSD, to include whether there was clear and unmistakable 
error (CUE) in a February 1998 rating decision is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A right ankle disability was not shown in service, and 
the competent clinical evidence fails to establish a nexus or 
link between a right ankle disability and the veteran's 
active service.

2.  A knee disability was not shown in service, and the 
competent clinical evidence fails to establish a nexus or 
link between a knee disability and the veteran's active 
service.

3.  Breast cancer was not shown in service, nor to a 
compensable degree within a year of discharge from service, 
and the competent clinical evidence fails to establish a 
nexus or link between breast cancer and the veteran's active 
service.

4.  A thyroid disability was not shown in service, nor to a 
compensable degree within a year of discharge from service, 
and the competent clinical evidence fails to establish a 
nexus or link between thyroid disability and the veteran's 
active service.




CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2007).

2.  A knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2007).

3.  Breast cancer was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2007).

4.  A thyroid disability was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                     VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in March 2001, July 2001, and April 
2005, the veteran was informed of the evidence and 
information necessary to substantiate the claims, the 
information required to enable VA to obtain evidence in 
support of the claims, the assistance that VA would provide 
to obtain evidence and information in support of the claims, 
and the evidence that she should submit if she did not desire 
VA to obtain such evidence on her behalf.  The VCAA letters 
informed the veteran that she should submit any medical 
evidence pertinent to her claims.  VCAA notice was provided 
to the veteran prior to the initial adjudications.  
Pelegrini.  As the decisions herein deny the benefits sought, 
no disability rating or effective date will be assigned, and 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA medical records.  The Board has 
considered whether the veteran should be scheduled for a VA 
examination with a medical opinion regarding a possible 
relationship between the disabilities on appeal and the 
veteran's military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As there is 
no evidence that establishes that the veteran suffered an 
injury, disease or event noted during military service 
related to the disabilities on appeal, the Board finds that 
affording the veteran an examination for the purpose of 
obtaining an opinion concerning a possible relationship 
between the veteran's disabilities on appeal and her military 
service is not appropriate in this case.  Further, the Board 
finds that such an examination is not necessary to decide the 
claims as the evidence of record contains sufficient 
competent medical evidence to decide the claims, including a 
Reserve service examination conducted in August 1994.

In April 2005 the Brooke Army Medical Center, Ft. Sam 
Houston, Texas, indicated that they had no records pertaining 
to the veteran.  The veteran has not referenced any other 
pertinent, obtainable evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claims.

Legal criteria

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be presumed, subject to rebuttal, for certain 
chronic diseases, such as malignant tumors and 
endocrinopathies, if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be awarded on a presumptive basis to a 
Persian Gulf veteran who (1) exhibits objective indications; 
(2) of a chronic disability such as those listed in paragraph 
(b) of 38 C.F.R. § 3.317; (3) which became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10% or more not later than December 
31, 2011; and (4) such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. 
App. 1, 7 (2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(3-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i)(B).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).



I.  Right ankle disability

The veteran asserts that she injured her right ankle during 
her first period of service and reinjured it during her 
service in the Persian Gulf.

Service medical records, including an April 1991 
demobilization examination, show no complaints of right ankle 
disability.

No right ankle disability was noted in the veteran's service 
medical records, and no health professional, VA or private, 
has related a right ankle disability to the veteran's active 
service.  As such, since the medical evidence of record fails 
to indicate that the veteran had right ankle disability 
during service, or that right ankle disability has been 
etiologically related to service by competent clinical 
evidence of record, service connection for right ankle 
disability is not warranted.

II.  Knee disability.

The veteran asserts that she injured her knees upon running 
to a foxhole while serving in the Persian Gulf.  

Service medical records, including an April 1991 
demobilization examination, show no complaints of any knee 
disability.

A July 1997 VA treatment record noted that the veteran 
complained of bilateral knee pain the five months prior. She 
also indicated that she had fallen on her knees five years 
prior.  Physical examination revealed bilateral patellar 
pain.  X-rays of the knees revealed no evidence of bone or 
joint abnormality.

No knee disability was noted in the veteran's service medical 
records, and no health professional, VA or private, has 
related any knee disability to the veteran's active service.  
As such, since the medical evidence of record fails to 
indicate that the veteran had any knee disability during 
service, or that any knee disability has been etiologically 
related to service by competent clinical evidence of record, 
service connection for knee disability is not warranted.

III.  Breast Cancer

The veteran asserts that she developed breast cancer as a 
result of her service in the Persian Gulf.  Service medical 
records, including an April 1991 demobilization examination, 
show no complaints of malignant tumors or of breast 
disability.

Records indicate that the veteran had an abnormal mammogram 
in August 1999 and was subsequently diagnosed and treated for 
left breast cancer.

Since the medical evidence of record fails to indicate that 
the veteran had breast cancer during service, or within a 
year of discharge from service, or that breast cancer has 
been etiologically related to service by competent clinical 
evidence of record, service connection for breast cancer is 
not warranted.  Additionally, breast cancer is a known 
clinical diagnosis, and as such, is not subject to 
presumptive service connection as an undiagnosed illness.

IV.  Thyroid disability

The veteran asserts that she developed thyroid disability as 
a result of her service in the Persian Gulf.  Service medical 
records, including an April 1991 demobilization examination, 
show no complaints of thyroid disability.

Records indicate that the veteran was diagnosed with 
hyperthyroidism in September 1999.

Since the medical evidence of record fails to indicate that 
the veteran had hyperthyroidism during service, or within a 
year of discharge from service, or that hyperthyroidism has 
been etiologically related to service by competent clinical 
evidence of record, service connection for thyroid disability 
is not warranted.  Additionally, hyperthyroidism is a known 
clinical diagnosis, and as such, is not subject to 
presumptive service connection as an undiagnosed illness.



Conclusion

While the Board does not doubt the sincerity of the veteran's 
belief regarding the service connection issues, and the 
veteran's statements in this regard have been reviewed, the 
veteran is not competent to offer evidence which requires 
medical knowledge, such as a determination of etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right ankle disability is denied.

Service connection for a knee disability is denied.

Service connection for breast cancer, to include status post 
breast surgery, to include as due to undiagnosed illness, is 
denied.

Service connection for a thyroid disability, to include as 
due to undiagnosed illness, is denied.


REMAND

At her March 2008 hearing before the undersigned Veterans Law 
Judge (VLJ), the veteran raised the issue of CUE in a 
February 1998 rating decision, as the RO did not grant 
service connection for PTSD at that time.  This issue is 
inextricably intertwined with the issue of entitlement to an 
earlier effective date for the grant of service connection 
for PTSD (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  As such, appellate consideration of the issue of 
entitlement to an effective date earlier than January 17, 
2001 for the grant of service connection for PTSD must be 
deferred pending RO adjudication of the CUE claim.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should adjudicate the issue 
of whether the February 24, 1998 rating 
decision which failed to grant 
entitlement to service connection for 
PTSD contains clear and unmistakable 
error.  Notice of the determination and 
her appellate rights should be issued to 
the veteran and her representative.  This 
issue should not be referred to the Board 
for appellate consideration unless 
following receipt of a timely notice of 
disagreement, and issuance of a statement 
of the case, a timely substantive appeal 
is received.

2.  Thereafter, readjudicate the issue of 
entitlement to an effective date earlier 
than January 17, 2001 for the grant of 
service connection for PTSD.  If the 
benefit sought remains denied, issue a 
supplemental statement of the case and 
afford the appropriate period to respond.  
Thereafter, the issue should be returned 
to the Board for appropriate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


